DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 08/20/2021 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Maschino et al. (US 2007/0027492) (hereinafter Maschino) discloses a gastric electric stimulation system (Abstract), comprising: a processing system having a processor (Fig. 6, processor 615); and at least one of a left vagus nerve sensor and a right vagus nerve sensor coupled to the processing system (Fig. 6, detection unit 695; Para. 85: “The sensor may also include a nerve sensor for sensing activity on a nerve, such as… the vagus nerve 235”); the processing system configured to: receive one or more gastric symptoms of a subject (Para. 46: “The IMD 100 may detect a symptom of the gastrointestinal disorder”).
Maschino does not disclose that the processing system is configured to: receive a model which statistically correlates sensed compound nerve action potential (CNAP) parameters measured from at least one of left and right vagus nerves of subjects within a population to feedback surveys of the subjects in the population corresponding to a plurality of gastric symptoms and symptom parameters, receive one or more gastric symptoms of a subject outside of the population (Subjectout), from the model determine CNAP parameters that correspond to the gastric symptoms with least severity (CNAPmin), measure CNAP activity of the Subjectout from the at least one of left and right vagus nerve sensors while modifying gastric electrical stimulation (GES) parameters for the Subjectout from a plurality of predetermined GES parameters, select the GES parameters from the plurality of predetermined GES parameters that corresponds to the CNAPmin (GESout), and output the GESout.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                 
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792